ENERGIA Y MINAS

DPDM - DGM

117

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por la Directora General de Minería, Ing. Maria Chappuis Cardich, identificada con Documento
de Identidad Nacional N” 10552295, autorizada por el articulo 13” del Reglamento de la Ley
N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en
Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará el
ESTADO, y de la otra parte la empresa, GEOLOGIX (PERÚ) S.A., identificada con RUC N*
20506545243, con domicilio en Av. Santa María N” 140, Miraflores, Lima 18, representada
por su Apoderado, señor Juan Carlos Escudero Velando, con facultades inscritas en el
Asiento CO0001, Partida 11512980 del Registro de Personas Jurídicas de la Superintendencia
Nacional de los Registros Públicos, a quien en adelante se le denominará "EL
INVERSIONISTA”:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
528-2002-EM, de fecha 12 de noviembre de 2002, que designa a la Ing. Maria Chappuis
Cardich como Directora General de Minería y la Resolución Ministerial N” 364-2004-MEM/DM
que aprueba la lista de bienes y servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda

Lima,

15 NOV. 2004

INVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

DPDM - DGM

118

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por la Directora General de Minería
del Ministerio de Energia y Minas, Ing. Maria Chappuis Cardich, identificada con DNI N*
10552295, autorizada por el artículo 13” del Reglamento de la Ley N” 27623, aprobado por
Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará "EL ESTADO; y,

(ii) La empresa GEOLOGIX (PERÚ) S.A., identificada con RUC N* 20506545243,

con domicilio en Av. Santa María N” 140, Miraflores, Lima 18, representada por su

Apoderado, señor Juan Carlos Escudero Velando, con facultades inscritas en el Asiento

O C00001, Partida 11512980 del Registro de Personas Juridicas de la Superintendencia

Nacional de los Registros Públicos, a quien en adelante se le denominará “EL
INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo 1!I.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002,
se aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-
2002-EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 30 de abril de 2004 la suscripción del Contrato
F de Inversión al que se refiere el articulo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.
MINISTERIO DE ENERGIA Y MINAS
DPDM DGM

119

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 1 554 500,00 (Un Millón Quinientos
Cincuenta y Cuatro Mil Quinientos y 00/100 Dólares Americanos), en un plazo de catorce
(14) meses contado a partir del mes de noviembre de 2004 hasta diciembre de 2005.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial del Ministerio de Energía y

3 Minas, la misma que como Anexo Il forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
( adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de
operaciones productivas el término establecido en el segundo párrafo del artículo 3* del
Reglamento.
DPDM - DGM

120

MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) dias siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo
dispuesto en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que
la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los

indicados en la introducción del presente documento, donde se les considerará presentes.

Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.

( Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez

(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, alos de 15 días del mes de noviembre de dos mil cuatro.

EL ESTADO ELANVERSIONISTA

+
Ing. Maria Chappuis C.
irectora General de Minería
121

¿xXAE ___
Paros

oos'sss't_ [osz'es fos/es [osz'es [osa'ze) [osz'1es [osa'za1 [osas [os¿'98s [os¿'o8s [os¿'es Josz'es [osz'es fos¿es fosves [| 1wior |

E zp o00'e fooo'e [ooo'e [ooo'e o00'e fooo'e fooo'e A > SOUOJIBZLIONY
Á soy3a1ag-'8l
1000'£P Dos'y [oos'y foos'» foos'» E 00S'p s 100S'p 3 Z á á k ,“QUIY OIPON
Y A pepunbas
pnies “odweg
ap sojse9-'L
Vd des 000's [ooo's [ooo's pr ¿ o00's  fooo's  [ooo's y k / PRPHIAOoIN
ap so]seg-9| 2
LT
! l000'21 fooo'¿+ fooo'z1 fono" y 'zs Jooo'zs Jooo'z1+ fooo'z1 Y SISIIpuy POS
* Kuojpen¡eaz-'5| m 0)
.[000* % ; 'per Jooo'per Jooo'ee: fooo'ser + UOI9RIOJU9d "pl y E $
$ oSZ'L [osZ'L 183 y 5 osZ'4  fosz'L  fosz'L y pl y Jl Puyo QU
/ ap sojseg-el
000's [ovo's [oo0's z Í 000's  fooo's  [oo0's 's Jo00's : h euoynsuog
4A1e637 okody-z
É 0oS'Z1 Joos'z1 [oos'z1 d li y 00S'Z4 [oos'z1 "£4 JooSs'Z1 E z ¡euosiad

0 DE ENERGIA Y MINAS
DGM

[Peer

2
=>
5
a g
= 2
= 2

“v'S (QYad) X19071039

$00z 30 398/W3/910 30 L£ TV v00Z 30 3YSEMN3IAON OCOIYIA
S3NOI9VYO1dX3 N3 NOISY3ANI 30 VINVEDONOYO 130 NI/NSIY

1oN OX3NV
10 DE ENERGIA Y MINAS
MINISTERIO DE DGM
“AÑO DEL ESTADO DE DERECHO Y DE LA GOBERNABILIDAD DEMOCRÁTIC. 122

PA: —

Números

MINISTERIO DE ENERGÍA Y MINAS
ANEXO 11

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA DEVOLUCIÓN DEL IGV é IPM
GEOLOGIX (PERU) S.A.

SUBPARTIDA [DESCRIPCIÓN
NACIONAL
2508.10.00.00 «| Bentonita
3824.90.60.00 /| Preparaciones para fluidos de perforación de pozos (“lodos”)
3926.90.60.00 /| Protectores antirruidos de materia 1 plástica
6401.10.00.00 / Calzado con puntera metálica de protección
6506.10.00.00 | Cascos de seguridad
7228.80.00.00 “| Barras huecas para perforación de aceros aleados o sin alear
7304.21.00.00 “| Tubos de perforación de los tipos utilizados para la extracción de petróleo o gas
8207.13.10.00 * | Trépanos y coronas con parte operante de cermet.
8207.19.10.00 “| Trépanos y coronas excepto de cermet.
8207.19.21.00 “| Brocas diamantadas excepto de cermet
8207.19.29.00 / | Las demás brocas excepto de cermet y diamantadas
8207.19.30.00 ¿| Barrenas integrales
8207.19.80.00 /| Los demás útiles intercambiables de perforación y sondeo
8207.19.90.00 +| Partes de útiles intercambiables
8207.90.00.00 *| Los demás útiles intercambiables
8430.41.00.00 / Las demás máquinas de sondeo o perforación autopropulsadas
8430.49.00.00 /| Las demás máquinas de sondeo y perforación excepto autopropulsadas
8431.43.00.00 1Partes de las máquinas de sondeo o perforación de la subpartida 843041 o 843049
8524.39.00.00 “| Los demás discos para sistemas de lectura por rayos láser
8525.10.10.00 | Aparatos emisores de radiotelefonía o radiotelegrafía
8525.20.19.00 [Los demás aparatos emisores con aparato receptor incorporado de radiotelefonía
3 8704.21.00.10 “| Camionetas pick-up ensambladas con peso total con carga máxima inferior o igual a 5
toneladas Diesel
8705.20.00.00 '| Camiones automóviles para sondeo o perforación
9006.30.00.00 | Cámaras especiales para fotografía submarina o aérea, examen médico de órganos
internos o para laboratorios de medicina legal o identificación judicial
9011.10.00.00* | Microscopios estereoscopicos
9011.20.00.00” | Los demás microscopios para fotomicrografía, cinefotomicrografía o microproyección.
9012.10.00.00” | Microscopios, excepto los ópticos, difractógrafos
9014.20.00.00” | Instrumentos y aparatos para navegación aérea o espacial (excepto las brújulas)
9014.80.00.00” | Los demás instrumentos y aparatos de navegación

9015.10.00.00” | Telémetros
f 9015.20.10.007 | Teodolitos

9015.20.20.00”| Taquímetros ]
9015.30.00.00” | Niveles
9015.40.10.00” | Instrumentos y aparatos de fotogrametría, eléctricos o electrónicos
9015.40.90.00” | Los demás instrumentos y aparatos de fotogrametría excepto eléctricos o electrónicos
9015.80.10.00” | Los demás instrumentos y aparatos eléctricos o electrónicos excepto de fotogrametría.
9015.80.90.00” | Los demás instrumentos y aparatos excepto eléctricos o electrónicos.
9015.90.00.00_| Partes y accesorios.

“AÑO DEL ESTADO DE DERECHO Y DE LA GOBERNABILIDAD DEMOCRÁTICA

INISTERIO DE ENERGIA Y MINAS

DPDM - DGM

123

Números

FOLIO:.

MINISTERIO DE ENERGÍA Y MINAS

9020.00.00.00 /| Los demás aparatos respiratorios y máscaras antigas, excepto las máscaras de
protección sin mecanismo ni elemento filtrante amovible.

9027.30.00.00 /| Espectrómetros, espectofotómetros y espectrógrafos que utilicen radiaciones ópticas
2|(UV, visibles, IR)

9030.39.00.00 | Los demás instrumentos y aparatos para medida o control de tensión, intensidad,
resistencia o potencia, sin dispositivo registrador

a) Servicios de Operaciones de Exploración Minera

- Topográficos y geodésicos

- Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos, restitución
fotogramétrica, fotografías aéreas, mecánica de rocas)

- Servicios geofísicos y geoquímicos (incluye ensayes)

- Servicios de perforación diamantina y de circulación reversa (roto percusiva)

- Servicios aerotopográficos

- Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipos
aerotransportados

- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)
b) Otros Servicios Vinculados a la Actividad de Exploración Minera

- Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto

- Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias destinados a las
actividades de exploración minera

- Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y desarmado de
maquinarias y equipo necesario para las actividades de la exploración minera

- Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las
actividades de exploración minera

- Álquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las
actividades de exploración

- Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las actividades
de exploración y la construcción de campamentos
O - Servicios médicos y hospitalarios
- Servicios relacionados con la protección ambiental
- Servicios de sistemas e informática
- Servicios de comunicaciones, incluyen comunicación radial, telefonía satelital
- Servicios de seguridad industrial y contraincendios
- Servicios de seguridad y vigilancia de instalaciones y personal operativo
- Servicios de seguros
- ¿Servicios de rescate, auxilio

